Citation Nr: 0017781	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected retropatellar pain syndrome/meniscus tear 
of the right knee.

3.  Entitlement to a compensable evaluation for service-
connected retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1992 to 
September 1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO). 

By way of history, in a rating decision dated in January 
1997, the RO established service connection for retropatellar 
pain syndrome of the right knee, assigned a 10 percent 
evaluation effective September 23, 1996.  In January 1998, 
the veteran requested an increased rating for his right knee 
and further claimed entitlement to service connection for a 
left knee disability and for bilateral knee arthritis.

The August 1998 rating decision established service 
connection for retropatellar pain syndrome of the left knee, 
evaluated as zero percent disabling from September 23, 1996.  
In that decision the RO denied service connection for 
bilateral knee arthritis and also denied an evaluation in 
excess of 10 percent for service-connected retropatellar pain 
syndrome of the right knee.  

In a decision dated in August 1999, the RO increased the 
assigned disability rating for the right knee to 20 percent, 
effective January 16, 1998, to include for a right meniscus 
tear.  Although that increase represented a grant of 
benefits, the United States Court of Veterans' Appeals 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  



FINDINGS OF FACT

1.  There is no competent evidence of record of arthritis in 
either knee.

2.  A right knee disability is manifested by a limitation of 
motion and complaints of pain and instability resulting in no 
more than moderate impairment.

3.  The competent and probative evidence of record shows no 
objective manifestations of compensable limitation of left 
knee motion, left knee instability or pathology to which the 
veteran's subjective complaints are attributable at any time 
during the appeal period.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the knees is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for patellofemoral pain syndrome of the right knee, with a 
meniscus tear, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for a compensable evaluation for 
retropatellar pain syndrome of the left knee have not been 
met for any period since the effective date of the grant of 
service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5204 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Pertinent Laws and Regulations

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a claim of entitlement to service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
See Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Wade 
v. West, 11 Vet. App. 302 (1998); Boyer v. West, 11 Vet. App. 
477 (1998), aff'd on reh'g, 12 Vet. App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has repeatedly held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268 (1997). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

The veteran is service-connected for patellofemoral pain 
syndrome in both knees, with a right knee meniscal tear.  He 
claims he also has arthritis in both knees secondary to his 
service-connected knee disabilities.  Service medical records 
are completely negative for diagnoses of arthritis or X-ray 
evidence of arthritis in either knee.  Nor is there evidence 
of diagnosed arthritis within one year of service discharge.  
See 38 C.F.R. §§ 3.303(a), (b), 3.310(a).  In fact a review 
of the entire record, to include X-rays and examination 
completed in June 1999, fails to show competent medical 
evidence of arthritis, as shown by diagnostic testing.  See 
38 C.F.R. § 3.303(d).  

The veteran has argued that a VA physician advised him he had 
arthritis in his knees in or around January/February 1998, 
the last time he went to the VA outpatient clinic.  The 
veteran's assertion of being informed of such disability 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Kirwin v Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  Moreover, at the time of his 
July 1999 hearing, the veteran stated that the VA physician 
wrote down the diagnosis of arthritis.  However, the claims 
file contains records of VA treatment, to include records 
dated in January and February 1998; those records do not 
include reference to X-rays positive for arthritis in either 
knee, nor do such contain a physician's diagnosis of 
arthritis in either knee.  Furthermore, the Board again notes 
that the June 1999 X-rays were negative for arthritis.  As 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, a claim for service-connection for a 
disability must be accompanied by medical evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In 
this case, there is no competent diagnosis of arthritis of 
the knees of record and the veteran's claim is denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997); see also Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  There is 
thus no duty on the part of VA to afford the veteran further 
examination.  See Brewer v. West, 11 Vet. App. 228, 235 
(1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991); see generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Court has 
also held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341 
(1996).

In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which could serve to well ground his claim.  VA has secured 
all reported records that are pertinent to his claim.

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
her claims, regardless of whether they are well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
contends that the case must be remanded in order to fulfill 
this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretive, in that they do not relate to whether a benefit 
will be allowed or denied, nor do they impinge on a benefit 
or right provided by statute or regulation.  The Court found 
that the M21-1 provisions constituted "administrative 
directions to the field containing guidance as to the 
procedures to be used in the adjudication process," and that 
the policy declarations did not create enforceable rights.  
The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim. 

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.  The 
Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing the above 
matter.

Rating Evaluation

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).

The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Analysis-Right Knee

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the veteran has claimed that 
his right knee symptoms have worsened.  In connection with 
such claim he has been examined by VA and afforded 
opportunity to present argument, to include at his hearing in 
July 1999.  There is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The veteran argues he has experienced continued right knee 
pain and problems with prolonged standing, or climbing up 
stairs.  He has indicated that his right knee is more painful 
after work or activity.  See July 1999 Hearing Transcript.  
His right knee is currently evaluated as 20 percent disabling 
under Diagnostic Code 5257-5258.  38 C.F.R. § 4.27 (1999) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

38 C.F.R. § 4.71, Diagnostic Code 5258 provides for a maximum 
20 percent rating where the semilunar cartilage is dislocated 
and there are frequent episodes of "locking," pain, and 
effusion into the joint.  The veteran is already in receipt 
of the maximum evaluation under this code.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

At the time of examination in June 1999, the veteran 
complained of constant right knee pain that increased to a 
sharp pain with prolonged walking.  He described cracking, 
popping and snapping with squatting and walking and described 
some instability and buckling with ascending or descending 
stairs.  He reported infrequent right knee swelling and 
stated that he used a brace on the right knee.  He had active 
right knee motion from zero to 110 degrees.  The Board notes 
that such motion range does not meet the criteria for even a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).  Also, although the veteran reported 
increased pain with prolonged walking, the examiner 
specifically noted the absence of objective evidence of 
fatigue, weakness, lack of endurance with motion, and the 
absence of edema, effusion, instability, weakness, redness or 
heat.  See 38 C.F.R. § 4.40, 4.45, 4.59.

The examiner did note tenderness over the medial joint line 
and a positive McMurray's sign.  However, there was no 
evidence of abnormal right knee movement, medial or lateral 
collateral ligament laxity, or anterior or posterior cruciate 
laxity.  Also, Lachman's testing was negative.  In short, the 
examiner noted no severe knee disability due to instability 
or subluxation and in fact noted no instability or 
subluxation other than by history. 

The Board has also reviewed VA outpatient records pertinent 
to the right knee.  Such are consistent in noting the 
veteran's complaints of continued right knee pain and 
"popping."  Also, those records indicate the veteran was 
issued a brace for right knee pain.  However, VA records note 
a full range of right knee motion and that the right knee was 
stable to varus and valgus stress, without laxity in the 
anterior or posterior collateral ligaments.  As such, an 
increased rating under Diagnostic Codes 5257, 5260, 5261 is 
not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The veteran has 
reported working in security and has stated that he had 
difficulty with the standing.  involved.  However, the 
evidence in this case fails to show that the veteran's right 
knee, in and of itself, now causes or has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

What the veteran has not shown in this case is that his right 
knee disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.



Analysis-Left Knee

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, such as in this case, the claim 
continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Moreover, 
the veteran has been afforded an examination and opportunity 
to present evidence and argument in support of his claim.  
The Board here notes the veteran's argument, made in a 
statement dated in December 1999, that the June 1999 examiner 
examined only his right knee and not his left.  However, a 
review of the June 1999 examiner reveals detailed findings 
relevant to the right knee.  Thus, such examination is 
adequate for adjudication of this claim and no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's left knee retropatellar pain syndrome is 
currently evaluated as zero percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Such pertains to 
tenosynovitis  and provides for rating based on limitation of 
motion.  As indicated above, limitation of motion of the knee 
is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 provides for a zero percent 
evaluation where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  For a 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is limited 
to 15 degrees.  Diagnostic Code 5261 provides for a zero 
percent evaluation where extension of the leg is limited to 
five degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  A 30 percent 
evaluation may be assigned where the evidence shows extension 
limited to 20 degrees.  For a 40 percent evaluation, 
extension must be limited to 30 degrees.  And finally, where 
extension is limited to 45 degrees a 50 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  A full range of knee motion is from zero to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  

The veteran, in connection with VA treatment and examination, 
and in statements and hearing testimony, has complained of 
left knee pain.  The June 1999 examiner considered such 
complaints and noted active left knee motion from zero to 
135 degrees and passive motion from zero to 142 degrees, 
without objective evidence of fatigue, weakness, lack of 
endurance, edema, effusion, instability, weakness, redness, 
heat or abnormal knee motion, and further without evidence of 
joint line tenderness, impaired gait, inflammatory arthritis, 
or ligament laxity.  
X-rays were negative.  In fact, the examiner's conclusion was 
a normal left knee.  
Consistent with the above, an outpatient record dated in 
September 1997 notes only tenderness to the left knee, 
without instability, laxity, weakness or erythema.

The Board has also considered service records, primarily 
showing right knee complaints.  An August 1996 entry, noting 
bilateral knee complaints, shows no evidence of edema, 
limitation of motion, laxity, joint line tenderness or pain 
with squatting.  There was note of positive left patellar 
grind.

There is no competent evidence of record that the veteran's 
left knee motion is limited so as to warrant assignment of a 
compensable evaluation under Diagnostic Codes 5260, 5261, 
and, examination is negative for objective evidence of the 
factors under 38 C.F.R. §§ 4.40, 4.45, 4.59, to assign a 
compensable evaluation on such basis.  

The veteran has argued that he is entitled to at least the 
minimal compensable rating for his left knee.  His 
representative cites 38 C.F.R. § 4.59 in support of such 
contention and emphasizes the veteran's own complaints of 
pain.  The representative also argues that the examination 
report appears to be contradictory as the physician notes the 
veteran to report increased symptoms with prolonged use, but 
then states there is no fatigue or weakness or lack of 
endurance.  The Board acknowledges this argument but notes 
that the veteran's own subjective reports of pain, to include 
with activity, are not alone a sufficient basis upon which to 
assign a compensable disability rating.  Rather, there must 
be some objective pathology to support such subjective 
complaints.  The June 1999 examiner considered the veteran's 
complaints but concluded that there was no objective 
pathology for left knee disability.  Rather, diagnostic and 
clinical testing showed no left knee disability.  The 
examiner's assessment, is competent as to a medical 
conclusion, whereas the veteran's subjective assessment is 
not.  

In sum, the veteran does not demonstrate left knee motion 
limited sufficiently to warrant assignment of a compensable 
rating under Diagnostic Codes 5260, 5261, there is no 
diagnostic evidence of left knee arthritis to warrant 
consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
there is no evidence of left knee joint instability or 
subluxation, see 38 C.F.R. § 4.71a, Diagnostic Code 5257, nor 
is there competent evidence of other left knee deformity or 
impairment resulting in a functional loss so as to meet the 
scheduler criteria for a compensable evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluation to include 
those relevant to the knees.  He has also been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  The Board has considered all the 
evidence, to include the service medical records and the 
records of post-service medical treatment to date consistent 
with the Court's decision in Fenderson.  The record does not 
show that he was entitled to a compensable evaluation for any 
period since the effective date of the grant of service 
connection.


ORDER

Service connection for arthritis of the knees is denied.

An evaluation in excess of 20 percent for a service-connected 
patellofemoral pain syndrome with right meniscus tear is 
denied.

A compensable evaluation for service-connected retropatellar 
pain syndrome of the left knee is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

